131 Nev., Advance Opinion
                        IN THE SUPREME COURT OF THE STATE OF NEVADA
                                                                                   15

                 IN THE MATTER OF P.S., A MINOR                         No. 66410
                 CHILD.

                 P.S.,
                 Appellant,
                                                                         FILED
                 vs.                                                     DEC 2 i 2015
                 THE STATE OF NEVADA,                                   TRACE K. LINDEMAN
                 Respondent.                                       CLERK OF SUPREME COURT

                                                                   BY
                                                                          DEPUTY CLERK




                            Appeal from a juvenile court order affirming the
                 recommendation of the juvenile court master to adjudicate the amount of
                 restitution appellant owed. Second Judicial District Court, Family Court
                 Division, Washoe County; Egan K. Walker, Judge.
                            Affirmed.



                 Jeremy T. Bosler, Public Defender, and John Reese Petty, Chief Deputy
                 Public Defender, Washoe County, for Appellant.

                 Adam Paul Laxalt, Attorney General, Carson City; Terrence P. McCarthy,
                 District Attorney, and Shelly K. Scott, Deputy District Attorney, Washoe
                 County, for Respondent.




                 BEFORE SAITTA, GIBBONS and PICKERING, JJ.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                                                                                            1c-3q5
                                                    OPINION

                   By the Court, GIBBONS, J.:
                               In this opinion, we consider whether NRS 62B.030(4) requires
                   the juvenile court to direct a hearing de novo if, after a master of the
                   juvenile court provides notice of the master's recommendations, a person
                   who is entitled to such notice files a timely request for a hearing de novo.
                   We conclude that, under NRS 62B.030 the district court has discretion
                   whether to direct a hearing de novo when one is timely requested.
                                                  DISCUSSION
                               Appellant P.S. argues that, pursuant to NRS 62B.030, a
                   district court must conduct a hearing de novo after reviewing the
                   recommendations of a master of the juvenile court if one is timely
                   requested. We disagree.
                   Standard of review
                               This case raises issues of statutory interpretation, which this
                   court reviews de novo. MGM Mirage v. Nev. Ins. Guar. Ass'n, 125 Nev.
                   223, 226, 209 P.3d 766, 768 (2009). "This court has established that when
                   it is presented with an issue of statutory interpretation, it should give
                   effect to the statute's plain meaning." Id. at 228, 209 P.3d at 769. "Thus,
                   when the language of a statute is plain and unambiguous, such that it is
                   capable of only one meaning, this court should not construe that statute
                   otherwise." Id. at 228-29, 209 P.3d at 769.
                   NRS 62B.030 gives the district court discretion whether to grant a hearing
                   de novo
                               NRS 62B.030(4) directs the district court's review of a juvenile
                   court master's recommendation. NRS 62B.030(4) states:




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    (e,
                              After reviewing the recommendations of a master
                              of the juvenile court and any objection to the
                              master's recommendations, the juvenile court
                              shall:
                                    (a) Approve the master's recommendations,
                              in whole or in part, and order the recommended
                              disposition;
                                   (b) Reject the master's recommendations, in
                              whole or in part, and order such relief as may be
                              appropriate; or
                                    (c) Direct a hearing de novo before the
                              juvenile court if, not later than 5 days after the
                              master provides notice of the master's
                              recommendations, a person who is entitled to such
                              notice files with the juvenile court a request for a
                              hearing de novo before the juvenile court.
                  (Emphasis added.)
                              We conclude that based upon a plain reading, MRS 62B.030(4)
                  does not require the district court to conduct a hearing de novo every time
                  a party requests one. NRS 62B.030(4)'s use of the word "shall" means that
                  the district court is required to choose one of the three options laid out in
                  NRS 62B.030(4): (a) accept the master's recommendation in whole or in
                  part, (b) reject the master's recommendation in whole or in part, or (c)
                  conduct a hearing de novo if one is timely requested. As long as the
                  district court chooses one of these three options, it has complied with the
                  statute. See Trent v. Clark Cnty. Juvenile Court Servs., 88 Nev. 573, 577,
                  502 P.2d 385, 387 (1972) (concluding that under NRS 62B.030's
                  predecessor, NRS 62.090, a district court is not required to conduct a
                  hearing de novo when requested under subpart (c)). Accordingly, the
                  district court did not violate NRS 62B.030(4) by denying P.S.'s request for
                  a hearingS de novo because MRS 62B.030(4) grants the district court


SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    en
                    discretion to decide whether to grant such a hearing. We therefore affirm
                    the district court's order.




                    We concur:



                       CjaP
                    Saitta
                                                  J



                                gekud
                    Pickering




SUPREME COURT
       OF
    NEVADA
                                                        4
(0) 1947A A41.094